DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-2, and 4-20 are rejected below.
Claim 3 is objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (U.S. PG Pub. 2015/0134124).

As to claims 1, 8 and 14, Carter teaches a building cooling system comprising: one or more cooling devices operable to affect an indoor air temperature of a building[0050, 0061]; a system management circuit configured to: obtain an objective function comprising a power consumption term and a comfort term[ 0017-0027], wherein: the comfort term comprises a difference between a prediction of the indoor air temperature of the building and a temperature setpoint for the building[0017]; the prediction of the indoor air temperature is based on an efficiency model that defines a relationship between cooling capacity of the one or more cooling devices and power consumption of the one or more cooling devices[0027]; and the power consumption term is a function of the power consumption of the one or more cooling devices[0028]; perform an optimization of the objective function over a time horizon to determine a plurality of values of the cooling capacity of the one or more cooling devices, each value of the cooling capacity corresponding to a time step of the time horizon[0055]; and control the one or more cooling devices based on the plurality of values of the cooling capacity of the one or more cooling devices[0055].  Carter teaches optimizing a thermal system over a control period. Carter teaches determining comfort control based on power consumed from the thermal system.  Although Carter’s embodiments are often directed to heating, he does mention cooling units such as air conditioners.  Furthermore, one of ordinary skill in the art would realize the cooling in conjunction with the heating embodiments. 

As to claims 2 and 15, Carter teaches wherein the one or more cooling devices comprise at least one of variable refrigerant flow units, room air conditioning units, packaged air conditioning units, or window air conditioning units[0223].  

As to claims 9 and 16, Carter teaches wherein the prediction of the indoor air temperature is based on a dynamic thermal model of the building comprising the efficiency model [0021].  

As to claims 4, 10 and 17, Carter teaches wherein the objective function further comprises a sum of the power consumption term and the comfort term[0007].  

As to claims 5, 12 and 18, Carter teaches wherein the objective function further comprises a weighting parameter multiplied by the power consumption term or the comfort term[0015 or 0017].  

As to claims 6, 13 and 19, Carter teach wherein the system management circuit is configured to obtain the weighting parameter from a user input[0072].  

As to claims 7, 11 and 20, Carter teach wherein controlling the one or more cooling devices based on the plurality of values of the cooling capacity of the one or more cooling devices comprises preventing, for each time step of the plurality of time steps, the cooling capacity of the one or more cooling devices from exceeding the value of the cooling capacity for the corresponding time step[0051].
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The newly amended claim with elements of the claim 1 are not taught by the prior art.




Response to Arguments
Applicant's arguments filed 3-25-22 have been fully considered but they are not persuasive. 
Page 7 seems to be an overview of the claim status.  Furthermore, Applicant then goes on to state on page 7 and 8 how the claims should be allegedly interpreted.  Examiner believes this to be more detailed than the BRI.  If Applicant would like these definitions they should be put in the actual claims.   Applicant then goes on to state that Carter does not teach the cooling capacity and a relationship between that capacity and the power consumption. Examiner disagrees;  Carter teaches that the prediction of the indoor air temperature is based on an efficiency model that defines a relationship between cooling capacity of the one or more cooling devices and power consumption of the one or more cooling devices.  Carter teaches the outputs from the learning and observation functions can be used to predict the effect of the energy supplied to the boiler during one portion of a trial period on the temperature of the room [0027,0055]. Carter specifically states that the predicted temperature profiles is associated with the energy inputs and when the effect the boiler has producing heat over a period of time.   As to the arguments to the efficiency model, the examiner notes that the model is defined as a relationship between the cooling capacity and the power consumption.  It does not discuss what this relationship is only that it exists.  Carter also teaches a relationship of the capacity and the energy used show in the cited paragraphs above. 
Lastly Applicant argues that a boiler isn’t a cooling agent.  Although Examiner agrees; this is just the example Carter uses.  Carter explicitly states that this can be done for a cooling devices as well (abstract, 0004, 0050, claim 1).  Much like Applicant specification when it states “heating and/or cooling”. One of ordinary skill in the art would realize that the teachings of Carter can be applied to cooling, especially since the description states this.
As to claim 3, this claim has been objected to in view of the amendments and arguments.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119